Case 0:20-cv-60112-RKA Document 13 Entered on FLSD Docket 03/16/2020 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA


                                                                     CASE NO.
   In re Florida Panthers TCPA Litigation                   20-60112-CIV-ALTMAN/Hunt



                  NOTICE OF VOLUNTARY DISMISSAL OF ACTION

         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), Plaintiffs Eric Mittenthal, Anita

  Jairam, and Kevin Hillow hereby voluntarily dismiss this action without prejudice.

  Dated: March 16, 2020                       Respectfully submitted,

                                              C AREY R ODRIGUEZ
                                              M ILIAN G ONYA LLP
                                              1395 Brickell Avenue, Suite 700
                                              Miami, Florida 33131
                                              Telephone: (305) 372-7474
                                              Facsimile: (305) 372-7475

                                              By: /s/ Ruben Conitzer
                                              David P. Milian (Fla. Bar No. 844421)
                                              dmilian@careyrodriguez.com
                                              Ruben Conitzer (Fla. Bar No. 100907)
                                              rconitzer@careyrodriguez.com
                                              ecf@careyrodriguez.com
                                              Juan J. Rodriguez (Fla. Bar No. 613843)
                                              jrodriguez.@careyrodriguez.com
                                              cperez@careyrodriguez.com

                                              HIRALDO P.A.
                                              Manuel S. Hiraldo, Esq.
                                              Florida Bar No. 030380
                                              401 E. Las Olas Boulevard
                                              Suite 1400
                                              Ft. Lauderdale, Florida 33301
                                              mhiraldo@hiraldolaw.com
                                              (t) 954.400.4713

                                              EDELSBERG LAW, PA
                                              Scott Edelsberg, Esq.
Case 0:20-cv-60112-RKA Document 13 Entered on FLSD Docket 03/16/2020 Page 2 of 2




                                     Florida Bar No. 0100537
                                     scott@edelsberglaw.com
                                     20900 NE 30th Ave #417
                                     Aventura, FL 33180
                                     Telephone: 305-975-3320




                                       2
